DISMISS; and Opinion Filed July 13, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00427-CV

                    CHERYL CAWTHON COPENING, Appellant
                                    V.
           ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-02188-2015

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s June 29, 2016 letter informing the Court that the parties

have settled their differences and requesting the Court dismiss this appeal. We treat the letter as

appellant’s motion to dismiss, grant the motion, and dismiss this appeal. See TEX. R. APP. P.

42.1(a).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



160427F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHERYL CAWTHON COPENING,                              On Appeal from the County Court at Law
Appellant                                             No. 5, Collin County, Texas
                                                      Trial Court Cause No. 005-02188-2015.
No. 05-16-00427-CV         V.                         Opinion delivered by Justice Fillmore.
                                                      Justices Francis and Schenck participating.
ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         Subject to any agreement of the parties, it is ORDERED each party bear their own costs
of this appeal.


Judgment entered this 13th day of July, 2016.




                                                –2–